DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Benoit on June 23, 2021.

The application has been amended as follows: 
In claim 7, line 1, immediately after “…claim 2,” please delete “wherein a firmware is” and insert --further comprising firmware--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “wherein the electronics module includes a current charger and a capacitor; wherein the current charger uses a lower current constant charge rate to charge the capacitor; wherein the low current constant charge rate is controlled by a pulse-width modulation (PWM) signal from the single microprocessor; wherein the power source includes four CR123 batteries; and wherein the PWM signal from the single microprocessor is adjustable to enable charging of the capacitor to a prescribed amount of energy within 45 seconds” in combination with the rest of the claimed limitations set forth in the independent claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792